Citation Nr: 1632617	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-28 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether an August 10, 1953 rating decision, which assigned a 10 percent ratings each for residuals of third degree burns of the right and left hands should be reversed or revised on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that found no clear and unmistakable error in an 
August 10, 1953 rating decision that granted service connection and ratings of 10 percent each for residuals of third degree burns of the right and left hands. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in May 2016.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A January 29, 1997 Board decision held that an August 10, 1953 rating decision, which granted service connection and 10 percent ratings each for residuals of third degree burns of the right and left hands, was not clearly and unmistakably erroneous; and that decision is final.  

2.  The Veteran's October 2012 claim for reversal or revision of an August 10, 1953 rating decision was based on the same factual basis as was considered in the January 29, 1997 Board decision. 


CONCLUSION OF LAW

A claim for reversal or revision of an August 10, 1953 rating decision on the basis of clear and unmistakable error is precluded.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 20.1104 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

This appeal must be dismissed because the Board previously denied a claim for revision of an August 10, 1953 rating decision on the same factual basis.    Dismissal of this appeal is required as a matter of law.  See 38 U.S.C.A. § 7104; Sabonis v. Brown, 6 Vet. App. 426 (1994).   Furthermore, a claim for revision or reversal of a rating decision on the basis of clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question, and thus the notice and assistance provisions are not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25,180 (2004) (holding that notice is not required where no additional evidence could establish entitlement to the benefit claimed).

II.  Contentions

The Veteran served as a U.S. Army infantryman and radio operator with combat service in Korea.  He was awarded the Combat Infantryman's Badge.  He contended in many written statements and in testimony during the May 2016 Board hearing that an August 10, 1953 rating decision that granted service connection and 10 percent ratings each for residuals of third degree burns of the right and left hands must be revised on the basis of clear and unmistakable error.  

Specifically, he asserted that he was entitled to a 20 percent disability evaluation for each hand in 1953 because the burn area of each hand at that time exceeded 12 square inches.  He contended that there was actual third degree residual involvement and that it was erroneous for VA to rely upon findings that the appellant's skin grafting was "successful" in July 1953 when he was discharged from the hospital as "asymptomatic."  Further, the Veteran contended that VA should be bound by an October 1952 United States Army Physical Evaluation Board (PEB) determination, which applied the Veterans Administration Schedule for Rating Disabilities and assigned a 20 percent rating to each hand, with a combined disability evaluation of 40 percent.  Finally, in a February 2016 brief, the Veteran's representative contended that the initial 10 percent ratings were assigned based on the results of a report of VA hospital care and not a compensation and pension examination as required by the prestabilization rating procedures in 38 C.F.R. § 4.28.  

III. Prior Adjudication

In January 1953, the RO in Baltimore, Maryland, granted service connection for residuals of third degree burns to the right and left hands, and less serious burns of the face, and assigned a 100 percent convalescent rating pending a future VA examination.  On August 10, 1953, the RO assigned a 10 percent rating for each hand and a noncompensable rating for scars of the bilateral thighs.  The Veteran was notified of that decision the same month, and he did not file a notice of disagreement or submit new and material evidence within one year.  

In January 1989, the Veteran submitted a claim for increased ratings for the scars on his hands.  The RO denied ratings in excess of 10 percent for each hand in July 1990.  In September 1990, the Veteran expressed timely disagreement, and in a July 1991 substantive appeal, further contended that a 20 percent rating for each hand should have been assigned in August 1953.  In a September 1992 rating decision, the RO in Cleveland continued to deny ratings in excess of 10 percent including retroactive increases effective in 1953.  In July 1993, the Board affirmed the denial of increased ratings but did not address the Veteran's issue of retroactive entitlement to higher ratings.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 1995 Order, the Court recognized a settlement agreement between the Veteran and VA that granted ratings of 20 percent for each hand, effective January 24, 1989, the date of receipt of the Veteran's claim for increased ratings, and dismissed that portion of the appeal.  The Court also recognized the Veteran's issue of higher ratings since 1953 as a claim to revise the August 10, 1953 rating decision on the basis of CUE and remanded that issue for further adjudication.  

In a decision dated January 29, 1997, the Board considered the issue and found that the August 10, 1953 rating decision was not clearly and unmistakably erroneous.  The Board considered the Veteran's contentions and the law and the record that existed at the time of the prior decision. 

The Board considered the service treatment records for care immediately after a February 1952 injury in which the Veteran sustained burns to the hands, forearms, and face as a result of a gasoline stove explosion.  The Board considered the records of follow-on hospitalization and an October 1952 determination by a Physical Evaluation Board (PEB) that assigned the Veteran a 40 percent total disability rating using Veterans Administration Diagnostic Codes 7801, 7803, and 7805.  The Board noted that in January 1953, the RO granted service connection for severe burns of the hands and face and assigned a 100 percent total convalescent rating pending a VA examination to be scheduled in June 1953. 

The Board considered records of VA hospitalization and plastic surgery from May to July 1953, in which the attending physician noted heavy, irregular, dense keloid formation over the dorsum of both hands and partial webbing of the fingers.  The keloids of each hand were completely excised and the areas were covered by split thickness skin grafts taken from each thigh.  The physician found that grafts were "100 percent takes," and the appellant was "apparently asymptomatic" at the time of discharge.  

The Board noted that based on the foregoing, the August 1953 rating decision assigned 10 percent ratings under Diagnostic Code 7801, respectively, for the residuals of third degree burns involving each hand.  The rating action specifically noted that the appellant's keloid scars affecting the dorsum of both hands had been surgically removed and that successful skin grafting from each thigh had been accomplished.  

The Board then summarized the rating criteria for burns and scars other than the head, face, or neck, and the legal criteria for revision of a rating decision on the basis of clear and unmistakable error.  The Board found that neither the Veteran nor his representative at that time contended that the correct facts, as they were known at the time, were not before the adjudicators.  The representative contended that the appellant should have received a 20 percent rating for each hand under Diagnostic Code 7801 because the Veteran had third degree burn scars on both hands exceeding 12 square inches, with residual third degree involvement.  While the attorney implied that VA incorrectly applied the law to the facts of the case, the Board found that in reality he argued that VA improperly weighed and evaluated the evidence (i.e., the July 1953 VA narrative summary which disclosed that the appellant was "apparently asymptomatic" at the time of discharge and that the skin grafts were "100 percent takes") when it evaluated the severity of the appellant's residuals of third degree burns affecting both hands.  

The Board further explained that the applicable diagnostic code required actual third degree residual involvement to the specified extent, and it appeared that the August 1953 rating action determined that actual third degree involvement was no longer shown since the appellant had undergone successful plastic surgery to remove keloid scars on the dorsum of both hands.  Thus, the Board found that the Veteran and his attorney disagreed as to how the agency of original jurisdiction applied Diagnostic Code 7801 to the facts of the case.  The Board explained that an appellant must assert more than a disagreement as to how the facts were weighed in order to raise a valid claim of clear and unmistakable error, citing Fugo v. Brown, 
6 Vet.App. 40, 43-44 (1993).  Regarding the appellant's contention that VA should be bound by the October 1952 PEB decision which evaluated the appellant's residuals of third degree burn scars affecting each hand as 20 percent disabling, the Board noted that there was no statutory or regulatory support for a finding that service disability determinations are controlling for purposes of VA adjudications.  

Accordingly, the Board found that no valid claim of clear and unmistakable error as to the August 1953 rating decision has been raised, and the August 1953 rating decision was supported by the facts of record at the time.  The Veteran did not file a timely appeal to the Court or request reconsideration.  

IV. Analysis of Current Appeal

The RO received the Veteran's claim for an earlier effective date for an initial rating of 20 percent each for residuals of third degree burns of the right and left hands in October 2012.  The Veteran submitted duplicate service records and a copy of a brief submitted to the Board in November 1991.  In August 2013, the RO denied an earlier effective date for ratings in excess of 10 percent for each hand.  The RO noted that the effective date of January 24, 1989 for an increase to 20 percent for each hand was based on the date of his claim for an increased rating.  The RO also noted that the Board's 1997 decision that denied revision of the August 10, 1953 rating decision was final and that the Veteran had not submitted new and material evidence. 

Subsequently, the Veteran expressed timely disagreement and submitted an addendum to the November 1991 brief; additional argument in March 2014, July 2014, August 2014, September 2014; and provided testimony during the May 2016 Board hearing.  

When a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision and may not thereafter be reopened and allowed except upon receipt of new and material evidence.  A claim based on the same factual basis may not be considered.  
38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 20.1104.  In all documents and testimony, the Veteran argued his contentions on the same factual basis as had been considered by the Board in 1997: that VA improperly weighed and evaluated the July 1953 VA narrative summary that noted that the Veteran was "apparently asymptomatic" at the time of discharge and that the skin grafts were "100 percent takes" when it applied it to the existing diagnostic criteria for rating the severity of the appellant's residuals of third degree burns affecting both hands.  Because a claim for CUE in a final decision must be considered on the basis of the law and record at the time of the decision, new and material evidence is not relevant in this case. 

The Board considered the Veteran's representative's contention that VA did not follow the prestabilization rating procedures of 38 C.F.R. § 4.28 in 1953.  Because the cited regulation was not in effect at the time of the August 1953 decision, and because the Veteran was assigned a convalescence rating, not a prestabilization rating, this contention also does not constitute a new factual basis. 

Therefore, the Board may not consider this appeal of an August 2013 rating decision as a matter of law, and the appeal must be dismissed. 
 
However, a motion to revise a Board decision may be initiated by the Veteran or his representative under the provisions of 38 C.F.R. §§ 20.1400-04 (2015).  The Board calls the attention of the Veteran and his representative to the definitions of what constitutes clear and unmistakable error in a final Board decision and the filing and pleading requirements of 38 C.F.R. §§  20.1403 and 20.1404.  

 
ORDER

The appeal for reversal or revision of an August 10, 1953 rating decision on the basis of clear and unmistakable evidence is dismissed without prejudice.  



___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


